In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated June 14, 1963, which denied without a hearing and without prejudice to renewal upon proper papers, his application to vacate a judgment of the former County Court, Kings County, rendered November 15, 1954 after a jury trial, convicting him of robbery in the first degree and imposing sentence upon him as a second felony offender. The judgment of conviction was affirmed (8 A D 2d 727, affd. 7 N Y 2d 139). [For appeal by defendant in prior coram nobis proceeding as to first felony conviction .in 1937, see People v. Weiss, 19 A D 2d 900.] Order affirmed. The defendant did not submit any affidavits in support of the assertions in his own affidavit in which he contended that, to the knowledge of the court and the Assistant District Attorney, two accomplices had testified falsely that no promises as to leniency and other considerations had been made to them for their testimony on behalf of the People. The record indicates that the defendant’s bald assertions as to agreements for leniency among the prosecutor and the attorneys for the accomplices, considered in connection *573with the conduct of the court and of the accomplices, were based solely upon a study of the minutes and without substantial factual evidence to support the conclusory allegations. Under the circumstances here presented, we conclude that the court did not commit reversible error in refusing to grant a hearing (People v. Mysholowsky, 13 A D 2d 823; People v. Ashley, 17 A D 2d 832) and in refusing to disqualify itself (cf. People v. Rodriguez, 14 A D 2d 917). Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.